Exhibit 10.27

AMENDMENT NO. 19 TO SERVICES AGREEMENT NUMBER 1

This Amendment No. 19 (this “Amendment”) amends Services Agreement Number 1 (the
“Services Agreement”) entered into by and between Affirmative Insurance
Holdings, Inc., a Delaware corporation (“Client” or “AFFM”) and Accenture LLP,
an Illinois limited liability partnership (“Accenture” or “ACN”), as amended
(the “Amended Services Agreement”), which is subject to the Master Services
Agreement entered into between Client and Accenture on October 16, 2006 (“Master
Agreement” or “MSA”), as amended, incorporated herein by reference. This
Amendment shall be deemed effective as of July 1, 2012 (the “Amendment Effective
Date”), with a scheduled services date of September 1, 2012 (the “Amended
Services Date”).

WHEREAS, Accenture and AFFM desire to further amend the terms and conditions of
the Amended Services Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree to the following changes:

The Services Agreement is amended as of the Amendment Effective Date as follows:

 

1. Section 3 – Term; Renewal: the reference to the date “October 14, 2016” is
deleted and replaced with “October 31, 2016.”

 

2. Section 5 – Client Service Responsibilities; Client-Provided Components, is
amended and modified as follows:

The following paragraph is inserted as paragraph twelve (12) of Section 5(a):

Facilitating the interconnection to the Accenture’s Chicago Global Delivery
Network and the AFFM Data Center facilities. This connectivity configuration
will provide Accenture off-shore resources with access to Client’s data center
environment, including, but not limited to, the application software;
production, development and testing environments, and Client’s data;

Section 5(b) and Exhibit A referenced therein are hereby deleted in their
entirety.

 

3. Section 7 – Staffing and Resources, is hereby deleted in its entirety.

 

4. Schedule 1 – Transition Services. As of the Amendment Effective Date the
parties agree that: (i) all Transition Services have been successfully completed
and accepted by Client; and (ii) Schedule 1 is deleted in its entirety.

 

5. Schedule 2 – Application Outsourcing Services, is amended and restated in its
entirety as of the Amendment Effective Date with Schedule 2 (Application
Outsourcing Services) as set forth in Attachment A to this Amendment.

 

6. Schedule 3 – Infrastructure Outsourcing Services, is amended and restated in
its entirety as of the Amendment Effective Date with Schedule 3 (Infrastructure
Outsourcing Services) as set forth in Attachment B to this Amendment.

 

7. Schedule 5 – Pricing, is amended and restated in its entirety as of the
Amended Services Date with Schedule 5 (Pricing) as set forth in Attachment C to
this Amendment.

 

Amendment 19 to Services Agreement No. 1    Copyright Accenture and Affirmative
2012. All Rights Reserved.    Page 1 of 3



--------------------------------------------------------------------------------

8. Schedule 6 – Pass-Through Expenses, is amended and restated in its entirety
as of the Amended Services Date with Schedule 6 (Pass-Through Expenses) as set
forth in Attachment D to this Amendment.

 

9. Schedule 7 – Service Levels, is amended and restated in its entirety as of
the Amendment Effective Date with Schedule 7 (Service Levels) as set forth in
Attachment E to this Amendment.

 

10. Schedule 8 – Termination Amounts Schedule, is amended and restated in its
entirety as of the Amended Services Date with Schedule 8 (Termination Amounts
Schedule) as set forth in Attachment F to this Amendment.

 

11. Schedule 9 – Service Management Schedule, is amended and restated in its
entirety as of the Amended Services Date with Schedule 9 (Service Management) as
set forth in Attachment G to this Amendment.

 

12. Conflict. In the event of a conflict between the terms of this Amendment and
the Amended Services Agreement, the terms of this Amendment shall take
precedence and control.

 

13. Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Amended Services
Agreement.

 

14. Effect of Amendment. Except for the changes specifically set forth in this
Amendment, all other terms and conditions of the Amended Services Agreement and
the Master Agreement shall remain unmodified and in full force and effect.

 

15. Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns.

 

16. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
instrument.

 

Amendment 19 to Services Agreement No. 1    Copyright Accenture and Affirmative
2012. All Rights Reserved.    Page 2 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have signed this Amendment as of the
dates below and such Amendment is effective as of the Effective Date.

 

AFFIRMATIVE INSURANCE HOLDINGS, INC.     ACCENTURE LLP By:   /s/ Thomas E.
Hawley     By:   /s/ Brian Barrett   (Authorized Signature)       (Authorized
Signature) Name:   Thomas E. Hawley     Name:   Brian Barrett   (Printed or
Typed)       (Printed or Typed) Title:   Chief Information Officer     Title:  
Senior Executive   (Printed or Typed)       (Printed or Typed)

 

Amendment 19 to Services Agreement No. 1    Copyright Accenture and Affirmative
2012. All Rights Reserved.    Page 3 of 3